Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about June 19, 1991, which denied petitioner’s application for leave to *203serve a late notice of claim, and order of the same court, entered January 22, 1992, which denied petitioner’s motion to renew the application, unanimously affirmed, without costs.
Petitioner’s application for leave to serve a late notice of claim was properly denied, as was his motion to renew, it being apparent that he was not injured as a result of any defective condition of the elevator, as he claims in his proposed notice of claim. As indicated in the extensive records of the investigation by Housing Authority and New York City Police officers, the injury resulted from his climbing into the elevator shaft to repair damage caused by his inebriated companion. Under these circumstances, respondent did not have notice of the claim of a defective elevator sufficient to allow it to conduct a meaningful investigation of the alleged defective condition. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Kassal, JJ.